Citation Nr: 1342757	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  08-35 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION
The Veteran served on active duty from January 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied TDIU.

In July 2012, this matter was remanded for additional development.  In that decision, the Board noted that, in a June 2010 statement, the Veteran contended that his stroke was a result of his coronary artery disease.  As such, the Board found that the issue of entitlement to service connection for residuals of a stroke, as secondary to his now service-connected coronary artery disease, had been raised by the record and was referred to the AOJ for appropriate action.  As this matter has yet to be adjudicated, it is again referred for appropriate action.

The Board also notes that the Veteran, in a November 2013 Appellant Brief Presentation contained in the Veteran virtual claims file, indicated that he wished to reopen a claim of entitlement to service connection for hypertension as secondary to service-connected PTSD and coronary artery disease.  This matter is also referred to the RO for consideration. 

The Board notes that, in addition to the physical claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment. 



CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155, 5107 (b) (West 2002); 38 C.F.R. § 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In a January 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded multiple VA medical opinions in connection with the claim that, taken together, are adequate to decide the matter.  

In this regard, the Board notes that this case was remanded in July 2012 in order afforded the Veteran an additional comprehensive medical opinion with respect to his claim.  Additional opinions were obtained with respect to the Veteran service-connected disabilities. While not formulated precisely as requested by the Board, these opinions taken together, adequately address the effect the Veteran service-connected disabilities  have on the Veteran employment picture.  See Geib v. Shinseki, No.2012-7164, 2013 WL No. 11-1501, at 7-8 (Fed. Cir. Oct. 29, 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand request.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

II.  Analysis.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. § 3.102, 3.340, 3.341, 4.16.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

A TDIU for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1). 

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor may advancing age be considered. 

In this case, the Veteran is service-connected for PTSD, evaluated as 50 percent disabling, and coronary artery disease, evaluated as 30 percent disabling.  His combined evaluation is 70 percent.  Accordingly, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) have been met. 

To establish entitlement to TDIU, however, it must also be shown that, due to the service-connected disabilities alone, the Veteran is unable to obtain or pursue substantially gainful employment.  The preponderance of the evidence is against such a finding here. 

In this case, the evidence of record does not reflect that the Veteran's service-connected disabilities alone prevent him from participating in all forms of substantially gainful employment. 

In October 2011, the Veteran was provided with VA psychiatric and heart examinations to determine if he was unable to work due to his service-connected disabilities.  The psychiatric examiner found that the Veteran's service-connected PTSD caused moderate problems in occupational functioning including difficulty interacting with others or being in crowded or loud setting.  The examiner noted that the Veteran was not reporting severe symptoms of PTSD of a nature that would be expected to cause total occupational impairment or prevent him from obtaining or maintaining all types of employment.  The examiner concluded that the Veteran may be unemployable due to other reasons, including his current and past physical health problems; however, presently he was not unemployable in either physical or sedentary employment solely due to the direct symptoms of PTSD.  The heart examiner found that the Veteran was not working due to stroke with left sided extremity symptoms and heart condition.  The examiner noted that the Veteran's heart disability had been stable, and had not required any interventions except for chronic medical management.  The examiner concluded that the Veteran's heart condition did not currently prevent all forms of physical or sedentary employment. 

In addition, the record contains a February 2008 letter from a private physician which shows his opinion that the Veteran's PTSD, hypertension, and coronary artery disease render him unemployable.  A December 2008 letter from a private physician which reflects the diagnoses of PTSD, hypertension, and coronary artery disease.  The private physician opined that the Veteran was extremely limited in his employability due to his "current sufferings."  Finally, an August 2009 letter from another private physician shows that the Veteran suffers from hypertension, coronary artery disease and PTSD, and that the private physician found that the Veteran was limited in his employability due to his medical conditions.  The Board also notes that the Veteran is currently in receipt of disability benefits from the Social Security Administration, based on his inability to work.  

Because there appeared to be a conflict in the evidence regarding the claim, the matter was remanded for further opinion as to whether the Veteran's service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  

Additional opinions were afforded in September 2012 and April 2013.  The examiners indicated that the claims file had been reviewed in connection with the examination and reports.  The September 2012 examiners addressed the Veteran's service-connected disabilities separately, opining that the Veteran's stroke (not currently service-connected) prevented heavy physical labor but did not preclude light physical work.  The Veteran could walk without assistance and intermittently mow his lawn.  The examiner also stated that the Veteran had 4/5 strength on his left side and 5/5 strength on his right side.  With respect to the heart condition, the examiner stated that the condition prevented heavy physical labor but did not preclude light physical or sedentary work.  Finally, with respect to PTSD, the examiner found that PTSD less likely than not (less than 50/50 probability) prevented the Veteran from securing or following substantially gainful employment.  

Another opinion was requested and provided in an April 2013 report.  The examiner indicated that the claims file had been reviewed in connection with the examination and report.   The Veteran's medical records were reviewed in the report and, after review, the examiner stated that it was less likely as not that the Veteran's claimed service-connected disabilities, to include PTSD and the cardiac condition, in combination rendered him unable to work.

Based on the foregoing, the Board finds that the evidence does not establish that the Veteran's service-connected disabilities preclude substantially gainful employment.  As noted, "The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Board finds that the Veteran is capable of performing the physical and mental acts required for employment.  With the exception of the February 2008 report of his private physician, none of the examiners or physician's indicated that the Veteran was unemployable due his service-connected disabilities.  Limitations and were described, but the Veteran was generally indicated to be able to obtain light physical or sedentary work or other forms substantially gainful employment.  

In determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the VA examiners are highly probative, based as they were on examinations of the Veteran and his claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The private opinions do not rise to the same level of probative weight- indeed, two of those letters do not even indicate unemployability- in the December 2008 letter the Veteran was merely noted to be "extremely limited" regarding his ability to work.  Moreover, the August 2009 letter only indicated that the Veteran was "limited," not that he was unable to work.  Such limitations are already accounted for by the schedular ratings in effect.  The February 2008 letter does describe the Veteran as unemployable but such conclusion is deemed to be outweighed by the numerous opinions of record reaching the opposite conclusion upon a physical examination of the Veteran.

The Board again acknowledges the Veteran's SSA award, but this is not dispositive of unemployability for VA purposes.

Based on the above, the Board finds that the weight of the medical evidence in this case does not indicate that the Veteran is unable to obtain or maintain substantially gainful employment.  See Geib v. Shinseki, No.2012-7164, 2013 WL No. 11-1501, at 7-8 (Fed. Cir. Oct. 29, 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to a TDIU is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


